DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite "an arched portion extending generally between the front and rear bars;" in lines 3-4. The phrase "extending generally between" renders the claim indefinite because the metes and bounds of the phrase cannot be determined (from either the phrase itself or the specification). How the phrase differs from simply "extending between" is unknown. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2-6 are rejected because of their dependency on claim 1.
Put differently, the term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree to which the arched portion "extend[s] between" the front and rear bars has been rendered indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzenbaw (US 4,721,168) in view of Fast (US 2014/0034341).

Regarding claim 1, Kinzenbaw discloses in combination, a toolbar lifting assembly and a toolbar of an agricultural implement, said toolbar comprising a front bar (including 38), a rear bar (including 39, which includes 105) and an upper bar (see Figs. 9, 10), said toolbar lifting assembly comprising:
a housing (50);
a linkage assembly (including 52) comprising a guided linkage (including 109), an upper linkage arm (including 151, 152), and a lower linkage arm (including 157), and said linkage assembly connecting the toolbar (including 105) of an agricultural implement and the housing; and
first and second lifting actuators (including 160) operatively connected by a trunnion (including 163) and connected to the linkage assembly, said trunnion connected at each side to the upper linkage arm, the upper and lower linkage arms extending between the trunnion and the toolbar for lifting and lowering the toolbar relative the frame via extension and retraction of the first and second lifting actuators, and the first and second lifting actuators lift the toolbar along an arced path (see col. 12, lines 1-5; also see Figs. 11, 12);
wherein the guided linkage, the upper linkage arm, and the lower linkage arm are configured to provide the arced path;
wherein the guided linkage (including 109) has a geometry (in the form of a polygonal or rectangular bar) that allows the guided linkage to follow the arced path as the toolbar is lifted (see Figs. 11-13); and
wherein the arced path terminates at a height where one or more ground support wheels connected to the toolbar will provide clearance relative to components of the agricultural implement, including those that may attach to a horseshoe shaped connecting member that attaches to and extends outwardly from and above a tongue (such as that including 16) perpendicularly oriented from the toolbar, while the agricultural implement transitions between a planting configuration and a transport configuration (Figs. 4, 8, and 10 show adequate clearance).

Kinzenbaw does not explicitly disclose the toolbar comprising a front bar, an upper bar, a rear bar, and an arched portion extending between the front and rear bars. Fast teaches a toolbar of an agricultural implement comprising a front bar (including 230), an upper bar (including 234, 248, 250, or 264), a rear bar (including 232), and an arched portion (including 262 and/or 268) extending between the front and rear bars.
Kinzenbaw and Fast are analogous because they both disclose towed implements having toolbars elongated transversely to the direction of travel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the toolbar and toolbar lifting assembly of Kinzenbaw with the toolbar means as taught by Fast in order to insure rigidity, which is known in the art and is found in Sheppard (US 1,370,847).

Regarding claim 2, Kinzenbaw discloses the first and second lifting actuators (including 160) comprising a cylinder having a rod that extends and retracts relative to the cylinder.

Regarding claim 3, Kinzenbaw discloses the first and second lifting actuators (including 160) utilizing hydraulics (see col. 11, lines 61-64).

Regarding claim 4, Kinzenbaw discloses a rotating assembly comprising a rotating mechanism (including 225) operatively connected to the toolbar, wherein actuation of the rotating mechanism causes the toolbar to rotate between a position transverse the tongue and a position generally parallel to the tongue.

Regarding claim 5, Kinzenbaw discloses a toolbar link (including 129, 130) operatively connected to the linkage assembly and configured to match the path of the linkage assembly.

Regarding claim 6, Kinzenbaw disclose the linkage assembly (including 52) being configured to connect to an upper member of the toolbar (see Fig. 3).


Allowable Subject Matter
Claims 11-20 are allowed.


Response to Arguments
Applicant’s arguments filed 8/31/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As indicated in the Non-Final Rejection of 6/27/2022 (see conclusion, labeled para. 15) and similarly set forth in the rejection above, Fast (US 2014/0034341) shows a toolbar comprising a front bar, an upper bar, a rear bar, and an arched portion extending generally between the front and rear bars (see Figs. 13, 14), and the structure of Kinzenbaw '168 is capable of connecting such a toolbar with its housing (50 of Kinzenbaw '168). The Remarks of 8/31/2022 do not address the teachings of Fast.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Sheppard (US 1,370,847), Johnson (US 1,443,222), and Schneider (US 3,884,309) all show toolbars including a front bar, an upper bar, a rear bar, and an arched portion extending between the front and rear bars.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/10/21/22